Title: From Benjamin Franklin to Catharine Ray, 16 October 1755
From: Franklin, Benjamin
To: Ray, Catharine


Dear Katy
Philadelphia Oct. 16. 1755
Your Favour of the 28th of June came to hand but the 28th of September, just 3 Months after it was written. I had, two Weeks before, wrote you a long Chat, and sent it to the Care of your Brother Ward. I hear you are now in Boston, gay and lovely as usual. Let me give you some fatherly Advice. Kill no more Pigeons than you can eat. Be a good Girl, and don’t forget your Catechise. Go constantly to Meeting—or Church—till you get a good Husband; then stay at home, and nurse the Children, and live like a Christian. Spend your spare Hours, in sober Whisk, Prayers, or learning to cypher. You must practise Addition to your Husband’s Estate, by Industry and Frugality; Subtraction of all unnecessary Expences; Multiplication (I would gladly have taught you that myself, but you thought it was time enough, and wou’dn’t learn) he will soon make you a Mistress of it. As to Division, I say with Brother Paul, Let there be no Divisions among ye. But as your good Sister Hubbard (my Love to her) is well acquainted with The Rule of Two, I hope you will become as expert in the Rule of Three; that when I have again the Pleasure of seeing you, I may find you like my Grape Vine, surrounded with Clusters, plump, juicy, blushing, pretty little rogues, like their Mama. Adieu. The Bell rings, and I must go among the Grave ones, and talk Politicks. Your affectionate Friend
B Franklin
P.S. The Plums came safe, and were so sweet from the Cause you mention’d, that I could scarce taste the Sugar.
Miss Catherine Ray.
